FILED
                               NOT FOR PUBLICATION                          SEP 30 2010

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                      U .S. C O U R T OF APPE ALS




                               FOR THE NINTH CIRCUIT



EVA MARTHA ROSALES DE VEGA;                        No. 08-71838
CONRRADO VEGA PEREZ,
                                                   Agency Nos. A095-571-326
               Petitioners,                                    A095-270-280

  v.
                                                   MEMORANDUM *
ERIC H. HOLDER, Jr., Attorney General,

               Respondent.



                      On Petition for Review of an Order of the
                          Board of Immigration Appeals

                              Submitted September 13, 2010 **

Before:        SILVERMAN, CALLAHAN, and N.R. SMITH, Circuit Judges.

       Eva Martha Rosales De Vega and Conrrado Vega Perez, natives and citizens

of Mexico, petition for review of the Board of Immigration Appeals’ (“BIA”) order

denying their motion to reopen alleging ineffective assistance of counsel. We have

jurisdiction under 8 U.S.C. § 1252. Reviewing for abuse of discretion,

          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
Iturribarria v. INS, 321 F.3d 889, 894 (9th Cir. 2003), we deny the petition for

review.

      The BIA did not abuse its discretion in denying petitioners’ motion to

reopen because it was filed more than three years after the BIA’s October 1, 2004,

order dismissing the underlying appeal, see 8 C.F.R. § 1003.2(c)(2), and petitioners

failed to demonstrate that they acted with the due diligence required for equitable

tolling, see Iturribarria, 321 F.3d at 897 (equitable tolling available “when a

petitioner is prevented from filing because of deception, fraud, or error, as long as

the petitioner acts with due diligence”); see also Singh v. Gonzales, 491 F.3d 1090,

1096-97 (9th Cir. 2007).

      In light of our disposition, we do not reach petitioners’ remaining

contentions.

      PETITION FOR REVIEW DENIED.




                                           2                                      08-71838